Citation Nr: 9917444	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation greater than 30 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Honolulu, Hawaii, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 50 percent 
disability rating for PTSD, increased a noncompensable 
evaluation to 10 percent for headaches, and denied service 
connection for acute or subacute peripheral neuropathy.  
Subsequently, the case was transferred to Albuquerque, New 
Mexico.

The veteran is also service-connected for, in pertinent part, 
a history of skull fracture. 

The veteran testified at a March 1999 hearing before the 
undersigned member of the Board.  The transcript is of 
record.  At the hearing, the veteran submitted additional 
evidence and waived RO consideration of the evidence.

Statements by the veteran at his March 1999 Board hearing are 
construed as a claim for additional compensation for left-
sided weakness as a residual of his head injury.  An August 
1993 VA psychological report reflects that the veteran's 
motor speed, particularly his left side grip strength, was 
significantly impaired.  The physician concluded by noting 
that the test results were consistent with the veteran's 
right parietal brain trauma.  A January 1997 rating action 
denied service connection for acute and subacute peripheral 
neuropathy (residual of herbicide exposure) but the RO has 
not addressed whether peripheral neuropathy is related to the 
inservice head injury.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.  

2.  The veteran's PTSD is presently manifested by no more 
than "considerable" impairment of social and industrial 
adaptability with reduced reliability and productivity due to 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  The disability results in less than 
severe impairment of social and industrial adaptability.

3.  The veteran's headaches presently occur one time per 
month, lasting two or three days.  Very frequent completely 
prostrating and prolonged migraine attacks productive of 
severe economic inadaptability are not shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996); 38 C.F.R. § 
4.130, Diagnostic Code 9411, 61 Fed. Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1996).

2.  The criteria for a disability rating greater than 30 
percent for service connected headaches are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 8100 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran was involved in 
a car accident in 1968, fracturing his skull.  There were 
reports of recurring headaches and depression.

In a January 1991 rating decision, the RO, in pertinent part, 
granted service connection for PTSD, assigning a 10 percent 
disability rating, effective January 1, 1991.  The RO also 
granted service connection for residuals of a skull fracture 
and residual headaches, assigning noncompensable evaluations 
for both disabilities, effective, January 1, 1991.

The veteran presented himself for a February 1991 VA 
psychological examination after complaining of difficulty 
sleeping and having flashbacks.  The examiner summarized by 
reporting that the veteran's recurrent symptoms were 
compatible with a mild case of PTSD.  The diagnoses were as 
follows:  PTSD and alcohol abuse; Axis II-dependent traits; 
Axis III-headaches.

A March 1992 VA discharge summary report shows that the 
veteran was admitted to the hospital following a three month 
history of increasing depression and conflict with his fifth 
wife.  The provisional diagnoses were as follows:  Axis I-
PTSD, major recurrent depression, alcohol dependence; Axis 
III-migraine headaches; Axis V-GAF score of 50 upon 
admission.  During the veteran's course in the hospital, he 
established that the discord of his marriage definitely had a 
bearing in exaggerating his PTSD symptomatology.  The 
prognosis was good.

An April 1992 VA examination report shows provisional 
diagnoses of PTSD and major depression.  The examiner noted 
that the results of the examination indicated severe overall 
impairment, with difficulties in perception, attention, 
memory, spatial skills, complex problem solving, motor 
skills, intelligence, executive control, and 

personality functioning.  However, the examiner further noted 
that it was doubtful that the test results were valid, given 
the veteran's good work history, apparent normal functioning 
in the hospital, and lack of medical findings explaining the 
sudden onset of cognitive impairment.  It was concluded that 
the most likely explanation for his poor performance was that 
he felt insecure in his relationship with his wife.  
Moreover, the examiner noted that even though the test 
results could not be considered valid, there remained a 
strong possibility that he suffered a mild brain injury in 
1969.  The diagnoses were as follows:  Axis II-Dependent 
Personality Disorder and Passive Aggressive Personality 
Disorder; Axis IV-Severe Psychosocial Stressors; Axis V- 
current GAF score of 65 (moderate), best GAF score in the 
past year was 75 (slight).

In an August 1992 rating decision, in connection with the 
veteran's increased rating claim for PTSD, the RO assigned a 
100 percent disability rating, effective March 31, 1992 and a 
30 percent disability rating, effective June 1, 1992.  
Noncompensable disability ratings for residuals of a skull 
fracture and residual headaches were continued.

An October 1992 VA outpatient medical record shows that the 
veteran complained that he was unable to sleep due to 
depression and also complained of headaches.  A January 1993 
counseling report shows that the veteran was referred to 
counseling services for assessment and counseling pertinent 
to vocational rehabilitation services.  

An August 1993 VA psychological evaluation report shows that 
the veteran was referred to determine whether a 
neuropsychological evaluation was necessary to further 
evaluate the veteran's claim that cognitive and behavioral 
deficits are a direct result of his head injury.  It was 
noted that while the veteran's performance in 1992 on the 
Hooper Visual Organization Test was significantly impaired, 
he was not impaired on the present assessment.  However, the 
test did reveal significant impairment in visual tracking and 
visual memory, such as his inability to accurately copy 
designs in tasks utilizing paper-pencil drawings or with 
blocks.  His performance on these tasks, which measure right 
parietal functions, was consistently below that which would 
be expected.  It was also noted that these test results were 
believed to be a more accurate assessment due to the 
veteran's improvement and increased stability of his 
emotional state and PTSD symptoms.  When addressing the 
question of whether the veteran's behavioral problems were a 
result of his head trauma, the physician noted that PTSD 
could alone account for them.  However, it was highly likely 
that the veteran's reported frustration regarding his 
cognitive impairment were due to his head trauma because such 
frustrations were not uncommon among individuals who 
experienced head trauma, without the co-existing PTSD.  

In a November 1993 rating decision, the RO continued a 
noncompensable evaluation for residuals of a head injury and 
residuals of headaches.

A May 1994 VA medical certificate received in March 1999 
shows a summary of the veteran's August 1993 
neuropsychological evaluation.  It was noted that his 
abilities to track visual material and remember information 
presented visually, as well as his left side motor strength 
were significantly impaired.  The physician noted that the 
test results were consistent with the right parietal brain 
trauma the veteran reported while in the military.  Cognitive 
rehabilitation was recommended.

In an April 1995 rating decision, the RO, in pertinent part, 
included the residuals of the veteran's brain injury with the 
evaluation of PTSD.  The disability rating for PTSD and 
residuals of brain injury was increased to 50, effective 
March 31, 1994.  A combined evaluation of 60 percent was 
assigned, effective March 31, 1994.

VA outpatient records dated in January 1996 to April 1997 
show consistent complaints of throbbing headaches, with light 
sensitivity. 

A June 1996 VA progress note shows an assessment of migraine 
headaches, recurring in frequency and intensity.

October 1996 VA progress notes reflect that the veteran 
complained of PTSD symptoms, such as recurring nightmares, 
and poor sleep.  The veteran's medical history is noted as 
status post skull fracture.  Friends were noted as his social 
supports.  The veteran reported coping with his problems by 
walking, swimming, and listening to people with "more 
problems than me."  On mental status examination, the 
veteran was well groomed and pleasant.  The veteran's mood 
had "been OK."  His affect was full.  There was no evidence 
of delusions, homicidal ideations, or suicidal ideations.   
It was noted that the veteran had a recurrence of PTSD 
symptoms.  The veteran had some difficulty concentrating, 
counting backwards, and spelling words correctly.  It was 
noted that his objective judgment and insight were good.  The 
diagnoses were as follows:  Axis I-PTSD; Axis IV-moderate; 
Axis V-GAF score of 85.

VA Progress notes also dated in October 1996 show that the 
veteran complained of a recurrence of nightmares and 
flashbacks for the past two months stemming from the divorce 
from his wife and the suicide death of his wartime friend.  
He also complained of an increase in headaches, dizziness, 
and lethargy.  On mental status examination, the veteran was 
well-dressed and had good hygiene.  His speech had a regular 
rate and rhythm.  His psychomotor status was mildly retarded.  
His mood was depressed and his affect was constricted. 

A December 1996 VA examination report shows that the veteran 
worked and lived in a transitional house for the homeless.  
His job, which the veteran described as meaningful, entailed 
identifying resident problems, ordering supplies, and 
ensuring that residents follow the rules.  The veteran also 
reported taking two classes at a community college because he 
wanted to keep his mind active, as he was concerned about his 
continued decline in concentration and memory.  The veteran 
also reported getting treatment for PTSD and attending a 
dream seminar and sleep group, and would start biofeedback 
training.  The veteran reported that he continued to have 
symptoms pertinent to PTSD.  He listed his problems as 
follows; isolation, depression, concentration problems, bad 
headaches, getting tired easily, bad dreams, hypervigilance, 
and anxiousness.  He stated that he felt depressed more often 
than not.  However, his mood was better some weeks and he was 
not preoccupied with feelings of worthlessness. 

On mental status examination in December 1996, the veteran 
was appropriately dressed and neat in appearance.  His mood 
appeared to be depressed.  His affect was restricted to 
looking hypervigililant, fearful, and anxious.  The veteran's 
responses were relevant and he answered in a goal directed 
manner.  There were no gross language impairments.  There was 
no evidence of suicidal or homicidal thoughts.  He appeared 
to be preoccupied with the effects of the war on himself.  
There were no thought disturbances in the form of delusions 
or ideas of references.  He was able to show abstract 
thinking.  On cognitive screen examination, the veteran had 
great difficulty with sustained concentration exercises.  He 
had difficulty repeating five and six digits forward but was 
able to do it with time.  He could not repeat five or six 
digits backwards.  He had three errors when doing serial 
sevens down to the 40's.  He was able to register four new 
words but could recall only one of the four words after a 
minute.  His long term and recent memory appeared to be 
intact.  He was able to do simple math and was able to show 
right and left orientation.  The veteran appeared to be able 
to control his impulses and his social and test judgment 
appeared to be intact.  The diagnoses were as follows:  Axis 
I-chronic PTSD; Axis III-status post head injury; Axis IV-
Psychosocial stresses due to the residual effects from 
exposure to the war in Vietnam.  Axis V- GAF score of 55 to 
60 with moderate to serious impairment in social and 
occupational function and moderate symptomatology.

In a January 1997 rating decision, the RO, in pertinent part, 
increased the disability rating to 10 percent for headaches 
and continued a 50 percent disability rating for PTSD.

A January 1997 VA outpatient medical reports shows that the 
veteran had returned from a visit with his daughter and 
granddaughter.  He reported improvement of his anxiety and 
depression when visiting his family.  The veteran also 
indicated that he did not have many close friends and tended 
not to socialize much.  However, he did go back to college 
and had done well in his classes.  Following his visit with 
his family and with the start of college classes, the veteran 
complained of worsening anxiety, depression, social 
isolation, fatigue, and concentration problems.  He reported 
mild improvement in his sleep and a decrease in the frequency 
of flashbacks, nightmares, and intrusive thoughts.  On mental 
status examination, the veteran was cooperative, well 
dressed, and calm.  His speech was slow and soft.  His affect 
was constricted.  There was no evidence of suicidal or 
homicidal ideations.  His thoughts were organized.  The 
assessment was PTSD and major depression.  It was noted that 
the veteran was to attend PTSD therapy and a neurology 
appointment was scheduled.

The veteran completed an individual counseling session in 
April 1997 and reported that he had been working on his 
anger.  He indicated that he threw empty cups against he wall 
in an attempt to release some anger, and also wrote angry 
letters to his ex-wife and former second lieutenant.  The 
veteran also expressed feelings of fear about "being out of 
control."  The assessment was PTSD.  It was noted that the 
veteran was very much in touch with his anger.

April 1997 VA neurology progress notes reveal that the 
veteran complained of headache intensity and frequency over 
the past few years.  He complained of sharp and throbbing 
headaches usually occurring in a band around his head at eye 
level, which was associated with photophobia.  The veteran 
reported having headaches two times per week.  The veteran 
had a headache on the day of examination lasting two to three 
hours, which was partially relieved by ice pack, Ibuprofen, 
and a quiet, dark room. He also complained of depressive 
symptoms, such as low energy and difficulty sleeping.  It was 
noted that a magnetic resonance imaging scan of the brain was 
performed in March 1997 and was normal.

An April 1997 VA progress note reflects that the physician 
consulted with the veteran's psychiatrist and agreed on a 
migraine prophylactic medication appropriate for the veteran. 

A September 1997 rating decision continued a 50 percent 
disability rating for PTSD/residual cognitive deficits from a 
head injury, and increased the disability rating to 30 
percent for residual headaches, effective August 23, 1996. 

At his March 1999 hearing, the veteran reported that 
approximately one year following his car accident, he started 
having problems with his memory, equilibrium, dizziness, and 
increased headaches.  He indicated that he was unable to 
retain information and that this problem still existed.  He 
stated that he has to write things in a notebook and has a 
problem judging distance.  The veteran reported retiring in 
1990 and started having coping problems in 1991 and a nervous 
breakdown in 1992.  The veteran had been married six times, 
lasting as long as six years and as short as six months.  The 
veteran reported currently working between 30 and 40 hours a 
week with troubled teenagers for the past 16 months.  At 
work, he reported being "pleasant," but does not have any 
really solid friends.  He reported having friends at a 
distance, as he does not trust too many people.  He also 
indicated that he had an Air frame and power plant license, 
but stated that he cannot retain the technical information 
necessary to make a good living.  The veteran reported having 
bad dreams and insomnia and checking the windows and doors 
when he hears noises.  He stated that he cried a lot and used 
to get very angry when things reminded him of Vietnam.

At his previous job, he worked with the homeless and with 
people who had mental disorders.  His daughter lives in New 
Mexico and the veteran sees her on a regular basis.  The 
veteran reported taking ibuprofen and migraine medication 
when not working.  The veteran reported having headaches 
approximately once a month, lasting two or three days. 

Pertinent Criteria

Initially, the Board notes that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  A March 1999 hearing was held and evidence was 
submitted.  As indicated above, the veteran waived RO 
consideration. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

1.  Entitlement to an increased rating for PTSD.

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

In this case, the Board notes that in November 1996 the 
schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996.  
Subsequently, in June 1997, the RO issued a supplemental 
statement of the case that evaluated the veteran's 
psychiatric disorder under the new rating criteria and 
continued a 50 percent disability rating for PTSD.

The Ratings Schedule, prior to the November 1996 amendments, 
provided a 50 percent disability rating for mental disorders 
when there was evidence of "considerable" impairment of 
social and industrial adaptability.  The next higher rating 
of 70 percent required evidence of "severe" impairment of 
social and industrial adaptability, and a 100 percent 
disability rating was assignable when there was totally 
incapacitating psychoneurotic symptoms bordering on a gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, 
resulting in a profound retreat from mature behavior and a 
demonstrable inability to obtain or retain employment.  See 
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders (effective before November 1996).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Appeals for Veterans Claims stated hat the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and it invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991 & Supp. 1998).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

In addition, the Court has held that Global Assessment of 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Under the Ratings Schedule criteria in effect prior to 
November 1996, based upon a review of the record, the Board 
finds that the criteria for a rating greater than 50 percent 
is not warranted.  An October 1996 VA report shows a GAF 
score of 85, which is indicative of absent or minimal 
symptoms.  Furthermore, the most recent evidence of record 
reflects a GAF score of 55 to 60, which is indicative of 
moderate impairment in social and occupational function.  
Overall, the Board finds that the veteran has considerable 
social and industrial impairment due to his service-connected 
psychiatric disability, not "severe" or "total" under the 
old criteria.

The Ratings Schedule, after the November 1996 amendments, 
provides a 50 percent rating when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id

A 100 percent disability evaluation is warranted for total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.

Under the current version of the Ratings Schedule criteria, 
the Board finds the veteran is not entitled to an evaluation 
for PTSD greater than 50 percent at this time.  Medical 
evidence demonstrates his service-connected PTSD is presently 
manifested by a history of occasional impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  These manifestations warrant no more than a 
50 percent disability rating under the new criteria.

The veteran has reported periods of isolationism and the 
Board acknowledges that he has had some difficulty in 
establishing and maintaining effective work and social 
relationships.  Following his visit with his family in 1997, 
the veteran reported an increase in feelings of anxiety and 
isolation.  However, at his March 1999 hearing, the veteran 
indicated that he currently works with troubled teenagers for 
the past 16 months, averaging 30 to 40 hours a week.  Prior 
to that job, he worked with the homeless and persons with 
mental disorders, noting that "I'm just in the helping 
business I guess."  He also reported seeing his daughter on 
a regular basis.

The Board recognizes the veteran's contention that PTSD 
should be rated completely separate from the residuals of his 
head injury, as his symptomatology is different for each 
disability.  Pertinent law provides that pyramiding 
disability ratings, the evaluation of the same disability or 
manifestations under various diagnoses, is to be avoided.  38 
C.F.R. § 4.14.  However, the Court has held that disabilities 
may be rated separately without violating the prohibition 
against pyramiding when the disorder does not constitute the 
same disability or manifestations.  See Evans v. Brown, 9 
Vet. App. 273, 281 (1996); Esteban v. Brown, 6 Vet.App. 259, 
261- 262 (1994).  Here, the criteria for evaluating cognitive 
deficit from brain trauma (Diagnostic Code 9304) are 
identical to the criteria for evaluating PTSD (Diagnostic 
Code 9411) and separate evaluations are not warranted.  

The Board recognizes the veteran's cognitive skills deficit 
as noted during psychological examinations and acknowledges 
that competent medical evidence has attributed it to the 
veteran's head injury.  However, even considering the 
exhibited loss of memory and cognitive impairment, the Board 
finds that a rating greater than 50 percent is not warranted.  
The veteran's disability does not manifest symptoms 
consistent with a 70 percent disability rating.  Although the 
veteran had difficulty repeating five and six digits forward, 
he was able to do it with time.  He had only three errors 
when doing serial sevens down to the 40's.  Moreover, despite 
his cognitive difficulty, the medical reports of record 
consistently show no evidence of suicidal ideation, 
obsessional rituals, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, or neglect 
in personal appearance.  Upon the most recent VA examination, 
the veteran was alert and cooperative.  His long term and 
recent memory appeared to be intact, as well as his social 
and test judgment.  He was able to show abstract thinking and 
do simple math and show right and left orientation.  For the 
reasons discussed above, the Board finds that a 70 percent 
disability rating under the new criteria is not warranted.

Additionally, there is no medical evidence of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The veteran is 
not a persistent danger to himself, and has no history of 
hallucinations.  Accordingly, the Board finds that a 100 
percent disability rating is not warranted under the new 
criteria. 

Overall, the Board finds that the veteran's psychoneurotic 
symptoms are productive of occupational and social impairment 
with reduced reliability and productivity due to impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  Thus, the Board concludes that no more than a 
50 percent disability evaluation is currently warranted for 
the veteran's service-connected PTSD under either the old or 
new criteria.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's mental disability.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Id.

2.  Entitlement to an increased rating for headaches.

The severity of a headache disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
Diagnostic Code 8100 of the Ratings Schedule.  The current 30 
percent rating for migraine headaches contemplates 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  A 50 percent rating 
contemplates very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

The medical evidence does not show very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  The evidence of record shows that 
the veteran had complained of increasing frequency and 
intensity of headaches prior to April 1997.  However, 
following a normal MRI of the brain, the veteran was placed 
on new migraine medication in April 1997.  Since this time, 
there is no competent evidence of record indicating an 
increase in severity of the veteran's headaches.  In fact, at 
the veteran's March 1999 hearing, he reported having 
prostrating attacks only once per month.  He stated that such 
exacerbations lasted at least two days and that he used 
migraine medication (when not at work) and rested in a dark 
room with an ice pack to obtain relief.  Moreover, there is 
no competent evidence reflecting that the veteran has missed 
work due to an exacerbation.  Therefore, an evaluation 
greater than 30 percent is not warranted, as the current 
evaluation contemplates the veteran's current symptomatology.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  


ORDER

Entitlement to an increased rating for PTSD is denied. 

Entitlement to an increased rating for headaches is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

